Citation Nr: 1708158	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-13 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to February 17, 2016, and in excess of 20 percent thereafter, for degenerative disc disease and strain of the lumbar spine (back disorder).

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee (right knee disorder).

3.  Entitlement to a disability rating in excess of 10 percent for left foot injury with arthralgia of the left great toe and hammertoes.

4.  Entitlement to a disability rating in excess of 10 percent for muscle strain in the right shoulder with degenerative arthritis of the acromioclavicular joint (right shoulder disorder).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased ratings for his service-connected spine, right knee, right shoulder, and left foot disorders.  

The issues of entitlement to increased ratings for back, right knee, and right shoulder disorders, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a left foot injury including arthralgia of the left great toe and hammertoes include painful motion, difficulty standing or walking for prolonged periods of time, and mild symptoms; surgical intervention or moderately severe to severe symptoms are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hallux valgus and hammertoes of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, Diagnostic Codes 5280, 5282 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016). 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a)(2016).

The RO provided the Veteran an appropriate VA examination-most recently in February 2016.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the February 2016 examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the February 2016 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the criteria of for rating disabilities of the feet do not require specific range of motion measurements.  Therefore, the foot examination does not require remand to comply with Correia.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran contends that his left foot injury with arthralgia of the left great toe and hammer toes warrants a disability rating in excess of 10 percent.  

By way of background, in a November 1992 rating decision, the RO awarded service connection benefits for residuals of a left foot injury with arthralgia of the left great toe and hammertoes.  It assigned a noncompensable rating, effective May 15, 1992.  Following a request for increase, the RO increased the rating for the left foot injury to 10 percent, effective May 29, 2007.  The RO found that although the Veteran did not have hammertoe in all five toes, but that his symptoms more closely approximated a 10 percent rating for hammertoes as described in Diagnostic Code 5282.  The Veteran filed his current request for increase in September 2009.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under Diagnostic Code 5280, unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Under Diagnostic Code 5282, covering hammertoes, a 0 percent rating is warranted for single toes and a 10 percent rating is warranted for all toes, unilateral without claw foot.

Following his request for increase, the Veteran was afforded a VA examination of his left foot in February 2010.  He reported pain and stiffness with standing and walking.  He denied flare-ups, but was unable to stand up for more than a few minutes at a time or walk for more than a few yards.  He denied any foot surgeries, but used a cane for his right knee disability.  

The examiner found no evidence of swelling, instability, weakness, or abnormal weight bearing in the left foot.  There was painful motion in the first metatarsophalangeal joint (MTP) on the left and tenderness.  The examiner indicated that the Veteran had a normal arch, but there was evidence of hammertoes and hallux valgus in the left foot.  X-ray revealed degenerative changes in the first MTP joint with joint space narrowing and sclerosis.  There was mild osteophytic spurring and a posterior calcaneal spur noted.  Soft tissues were normal.  

The examiner opined that the Veteran's left foot disability caused significant effects on his occupational functioning as he was assigned different duties due to pain.  It also severely impacts his performance of chores, shopping, recreation, and traveling.  It prevents sports and exercise, but otherwise does not impact his activities of daily living.  The examiner noted that the Veteran does not drive.  He reported not being employed as he was let go in July 2009.  

The Veteran was afforded another VA examination of the foot in February 2016.  He reported sharp pain at all times-including flare-ups.  The functional impact was that he uses a cane to assist with ambulation and has difficulty walking even short distances.  Physical examination showed hammertoes in the second, third, fourth, and fifth left toes.  The Veteran had pain with palpation of the great toe with painful motion.  He also has an antalgic gait due to pain.  The examiner described the Veteran's symptoms in the foot as mild in nature.  His foot condition did not chronically compromise weight-bearing and he used arch support for treatment.  He denied any surgeries for his left foot complaints.  The Veteran had pain in his foot, but it did not contribute to functional loss.  The examiner noted that he is able to able to bear weight on foot and has full range of motion.  The Veteran did not have additional functional impairment in the foot due to pain, weakness, fatigability, or incoordination after used repeatedly over a period of time.  The functional impact of his foot condition is decreased ability to stand or walk for extended periods of time due to pain.  The examiner noted that the Veteran stated his problems are with his right foot, not his left foot as he was misdiagnosed.  

In the April 2016 Supplemental Statement of the Case (SSOC), the RO indicated that the Veteran's records have historically shown he has a left foot disability and if he wished to have them consider a right foot disability, he would have to file a claim for it.  

The Veteran described his left great toe popping out of place when he walks.  VA treatment records dated during the appeal period show degenerative joint disease of the first MTP joint and treatment for foot pain.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding a disability rating in excess of 10 percent for his residuals of a left foot injury.  In other words, there is no available Diagnostic Code that would provide for a higher rating than 10 percent for his left foot disorder.  

The Veteran has not had any surgery, to include a bunionectomy on the left great toe and his symptoms have never been described as severe by a clinician.  As such, a separate compensable rating for his left foot hallux valgus is not warranted.

As noted above, the RO generously described his hammertoes as more nearly approximating hammertoes of all toes on the left foot as required for a 10 percent rating under Diagnostic Code 5282.  This is the highest rating possible under this Diagnostic Code.  

There is no other code that would warrant a higher rating.  As noted in the 2016 examination report, the Veteran had hammertoes in four toes, painful motion, and difficulty walking or standing for prolonged periods of time.  

The Board has considered the application of other diagnostic codes, particularly Diagnostic Code 5284 for "other" foot injuries.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The Court explicitly rejected the appellant's argument that to rate under Diagnostic Code 5284, for "foot injuries, other," would not be rating by analogy; the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant.  Thus, given that the Veteran's left hammertoes and hallux valgus are contemplated by the rating codes, the Board finds that Diagnostic Code 5284 is not applicable.  Moreover, the clinical evidence of record does not show that the Veteran's symptoms are more than mild in nature.  

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time frame that universally finds the Veteran's left foot disability was mild in nature is of significantly greater probative value.  

Ultimately, the Board finds that the competent and credible evidence of record does not support a rating in excess of 10 percent for his left foot disability.  Again, the Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a higher rating for residuals of left foot injury with arthralgia of the great toe and hammertoes, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left foot disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left foot disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports pain, loss of motion, popping of the first MTP joint, difficulty ambulating, and inability to stand and walk for long periods of time.  The current 10 percent rating under Diagnostic Code 5282 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A disability rating in excess of 10 percent for residuals of a left foot injury with arthralgia of the great toe and hammertoes is denied.


REMAND

The Board finds that additional development is necessary regarding the Veteran's increased rating claims for back, right knee, and right shoulder disorders, as well as his TDIU claim.

Increased Rating Claims

The Veteran contends his back, right knee, and right shoulder disorders warrant higher ratings.  His most recent VA examination of these disorders was in February 2016.  In the recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In other words, if there is not a discussion of these measurements in a VA examination report, the examination is inadequate-unless the examiner determines that these listed range of motion testing cannot be conducted. 

The Board notes that none of these examination reports includes all the necessary (and possible) range of motion testing required by Correia.  As such, a remand is necessary for updated examination reports that include a discussion of all ranges of motion described in Correia.

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his back, right knee, and right shoulder disorders.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected back, right knee, and right shoulder disorders.

The examiner should provide a complete rationale for any opinions provided.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-to include the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


